NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     THOMAS M. LANFOR, Appellant.

                             No. 1 CA-CR 13-0266
                               FILED 4-15-2014


           Appeal from the Superior Court in Maricopa County
                          No. CR1997-090012
           The Honorable J. Justin McGuire, Judge Pro Tempore


                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Adele Ponce
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                           STATE v. LANFOR
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Judge Michael J. Brown joined.


D O W N I E, Judge:

¶1             Thomas Lanfor contends the superior court lacked
jurisdiction to vacate his sentence because it failed to act within 60 days of
his original sentencing. We conclude that the court acted in a timely
fashion and therefore affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           Pursuant to a 1998 plea agreement, Lanfor pled guilty to one
count of child molestation, a class 2 felony, and one count of attempted
child molestation, a class 3 felony. The plea agreement stated that Lanfor
would receive the presumptive term of imprisonment for the child
molestation offense and would be placed on lifetime probation for the
attempted child molestation offense. He was thereafter sentenced to 12
years’ imprisonment and lifetime probation to commence upon his release
from prison.

¶3           Lanfor was released from prison and began serving
probation in September 2009. In March 2012, his probation officer filed a
revocation petition based on several alleged violations. Lanfor admitted
violating probation and was placed on intensive probation.

¶4           The probation revocation petition at issue in these
proceedings was filed in December 2012. Lanfor admitted violating
probation at his revocation arraignment. At the December 19, 2012
disposition hearing, Lanfor stated that he wished to reject probation. The
court accepted his rejection, finding it was knowingly, intelligently, and
voluntarily made. The court revoked probation and sentenced Lanfor to
2.25 years’ imprisonment, with 226 days of presentence incarceration
credit.

¶5           On January 31, 2013, the State filed a “Motion to Reconsider
and Correct Prison Sentence.” The State argued the December 19 sentence
was illegal because it imposed less than the statutory minimum term of
imprisonment. The State asked the court to correct the sentence pursuant


                                      2
                            STATE v. LANFOR
                            Decision of the Court

to Arizona Rule of Criminal Procedure 24.3, which authorizes the court to
“correct any unlawful sentence or one imposed in an unlawful manner
within 60 days of the entry of judgment and sentence but before the
defendant’s appeal, if any, is perfected.” 1 Based on the State’s motion, the
court set “Sentencing/Resentencing” for February 19, 2013.

¶6             At the February 19 hearing, the court ruled that the
December 19 sentence was unlawful because it was “less than the
minimum sentence allowed by law.” See State v. House, 169 Ariz. 572, 573,
821 P.2d 233, 234 (App. 1991) (“An unlawful sentence is one that is outside
the statutory range.”). The court also ruled that the December 19 sentence
was imposed in an unlawful manner that violated Lanfor’s constitutional
rights because Lanfor was not accurately advised of the sentencing range
he faced and because he was improperly allowed to reject probation. 2 See
Demarce v. Willrich, 203 Ariz. 502, 506, ¶ 19, 56 P.3d 76, 80 (App. 2002)
(“[A] defendant, who is sentenced according to a plea agreement that
includes lifetime probation, does not have a right to then reject the lifetime
probation and, in its place, elect incarceration for a lesser term.”); State v.
Glasscock, 168 Ariz. 265, 267, 812 P.2d 1083, 1085 (App. 1991) (“A sentence
imposed in an unlawful manner is one imposed without due regard to the
procedures required by statute or Rule 26 of the Arizona Rules of
Criminal Procedure.”).

¶7            The superior court vacated the December 19 sentence, citing
Rule 24.2(a)(3), which authorizes the court to vacate a judgment on
specified grounds “[u]pon motion made no later than 60 days after the
entry of judgment and sentence but before the defendant’s appeal, if any,
is perfected.” The court also vacated Lanfor’s admission to the probation
violation and the judicial finding of a probation violation. The court
offered to proceed with an admission and disposition on that date, but
defense counsel responded that he planned to file a special action petition
and requested a stay of the proceedings. The court set the matter for a




1      The State also alleged errors in calculating Lanfor’s presentence
incarceration credit, but that issue is not before us on appeal.

2     The court erroneously advised Lanfor that he was facing a
presumptive term of 3.5 years, a 2.5 year minimum, a 2 year super-
mitigated term, a 7 year maximum, and an 8.75 year super-aggravated
term.



                                      3
                           STATE v. LANFOR
                           Decision of the Court

probation violation hearing and stayed further proceedings until that
date. 3

¶8           After hearing evidence and argument at the March 22
probation violation hearing, the court ruled that Lanfor had violated one
of his terms of probation; it dismissed the remaining allegations of
probation violation. At a disposition hearing on April 17, 2013, the court
revoked Lanfor’s probation and sentenced him to the presumptive term of
10 years’ imprisonment, with 161 days of presentence incarceration credit.

¶9           Lanfor filed a timely notice of appeal. We have jurisdiction
pursuant to Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1),
13-4031, and 13-4033(A).

                               DISCUSSION

¶10           Lanfor has never disputed that the sentence he received on
December 19, 2012 was illegal. On appeal, he contends only that the
superior court failed to act within 60 days of his December 19 sentencing
and that it therefore lacked jurisdiction to vacate that sentence. Whether a
court has jurisdiction is a question of law that we review de novo. State v.
Flores, 218 Ariz. 407, 410, ¶ 6, 188 P.3d 706, 709 (App. 2008).

¶11            The superior court’s judgment in a criminal proceeding will
be affirmed when the correct legal result occurs, even if it is based on the
wrong reasons. State v. Sardo, 112 Ariz. 509, 515, 543 P.2d 1138, 1144
(1975). In the case at bar, although the court incorrectly relied on Rule 24.2
because no motion was filed pursuant to that rule, it nevertheless had
jurisdiction to modify Lanfor’s unlawful sentence under Rule 24.3.

¶12          Lanfor’s argument regarding compliance with the 60-day
requirement in Rule 24.3 is unavailing. He was sentenced on December
19, 2012. His sentence was vacated 62 days later — on February 19, 2013.
The 60th day, though, fell on a Sunday, and the 61st day was the third
Monday in February — a legal holiday. Rule 1.3(a) states:

       In computing any period of time of more than 24 hours,
       prescribed by these rules . . . [t]he last day of the period so
       computed shall be included, unless it is a Saturday, Sunday
       or legal holiday, in which case the period shall run until the

3     This Court declined jurisdiction over Lanfor’s special action petition.




                                      4
                           STATE v. LANFOR
                           Decision of the Court

      end of the next day which is neither a Saturday, Sunday nor
      a legal holiday.

¶13             Rule 1.3(a) applies to any period of time exceeding 24 hours
prescribed by the Arizona Rules of Criminal Procedure, which
encompasses the 60-day deadline in Rule 24.3. Cf. State v. Renner, 177
Ariz. 395, 397, 868 P.2d 978, 980 (App. 1993) (under Rule 1.3, notice of
appeal filed 21 days after sentencing was timely because the 20th day fell
on a Sunday); State v. Brown, 134 Ariz. 400, 402, 656 P.2d 1261, 1263 (App.
1982) (relying on Rule 1.3 to hold that where the last day under the speedy
trial rule fell on a Saturday, commencing trial the following Monday was
appropriate). Lanfor does not deny that the 60th and 61st days fell on a
Sunday and legal holiday, respectively. His reliance on State v. Bryant, 219
Ariz. 514, 200 P.3d 1011 (App. 2008), is unavailing. The trial court in
Bryant did not enter its corrective order until 115 days after the initial
order; Rule 1.3 was neither implicated nor addressed.

                             CONCLUSION

¶14          For the reasons stated, we affirm the judgment of the
superior court.




                                   :MJT




                                     5